Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the differentiation between the opening of the lid and the recess of the lid are unclear. Especially since a recess is a synonym to opening and it’s further unclear how an opening “fits” to a joint since an opening is generally a “through-hole”/ “open space” etc.
Regarding claim 5, it is unclear whether the opening is the same opening from claim 1 or an alternate/additional opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff 2011/0126711.

Regarding claim 1, Hoff teaches a modular apparatus for protecting plant growth comprising: 
a base encompassing the stem of the plant (represented in 3/4A figure 4) comprising a first rim (see annotated figure 5 below), a water storage that provides hydration to the plant root (13 figure 5), and a plug-in-joint (see annotated figure 7 below), 
a lid comprising a second rim and an opening (see figures below), 
wherein the first rim is configured to correspondingly fit the second rim and encompass the plant (as shown), 
wherein the lid opening is configured to correspondingly fit the base plug-in-joint (as shown); 
a recess disposed on an edge of the base (see annotated figure 7 below); and 
a corresponding recess disposed on an edge of the lid (see annotated figure 7 below; as shown in figures 5 and 7 as enabling the center “through tube”);
but does not specify the base fixed to a ground surface, within the same embodiment.
Hoff; however, does disclose a very similar embodiment fixed to a ground surface (6/7 figure 4). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the primary embodiment on a ground surface, in order to enable the advantages of the primary embodiment with outdoor plants, etc.; since Hoff renders such orientation obvious, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    544
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    746
    media_image2.png
    Greyscale


Regarding claim 2, Hoff teaches the apparatus of claim 1, wherein the base is permanently or detachably coupled to the lid (represented in figure 6).

Regarding claim 3, Hoff teaches the apparatus of claim 1, but does not specify further comprising a capillary fabric, within the same embodiment.
Hoff; however does describe use of capillary fabric (paragraph 0035). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such an option, in order to meet a particular requirement for a particular type of plant.

Regarding claim 4, Hoff teaches the apparatus of claim 1, wherein the lid further comprises a textured surface comprising a peak and a valley (as shown).

Regarding claim 5, Hoff teaches the apparatus of claim 4, wherein the lid further comprises an opening within the valley (shown via 114 in figures 5 and 7).

Regarding claim 6, Hoff teaches the apparatus of claim 1, but does not specify wherein the base comprises a circular form.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a shape, in order to meet a particular requirement for a particular type of plant; since it would have been an obvious matter of design choice to make the different portions of the base of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 7, Hoff teaches the apparatus of claim 1, wherein the base comprises a rectangular form (as shown).

Regarding claim 8, Hoff teaches the apparatus of claim 1 but does not specify wherein the lid comprises a circular form (see claim 6 rejection).

Regarding claim 9, Hoff teaches the apparatus of claim 1 wherein the lid comprises a rectangular form (as shown).

Regarding claim 11, Hoff teaches the apparatus of claim 1, further comprising a material including polypropylene (paragraph 0032), an oxo- biodegradable material, a bagasse fiber, a bagasse-based fiber, a plant fiber, a plant-based fiber, or a combination thereof.
Allowable Subject Matter
Claims 13-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the previous reasons for allowance are maintained [the prior art does not disclose or make obvious the combination of limitations recited in claim 13; particularly the multiple sets of corresponding rims, corresponding joints, corresponding recesses, water storage, etc.].
Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.
	Applicant’s argument that they have included the allowable language from claim 13 into claim 1 is not convincing because claim 1 lacks critical elements recited in claim 13 that bring claim 13 into allowance, for example at least the inner and outer corresponding rims, etc.
	The rest of applicant’s arguments merely state that they disagree with the above rejections without pointing to specific teachings that they disagree with. This is not convincing and the amendments to the claims have been addressed in the updated rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644